Exhibit 10.3
AMENDED AND RESTATED
EXECUTIVE EMPLOYMENT AGREEMENT
     THIS AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”)
is made and entered into on the dates signified on the signature page hereto and
is to be effective on May 1, 2008 (the “Effective Date”) by and between
Affiliated Computer Services, Inc. (the “Company”) and Lynn Blodgett
(“Executive” and, together with the Company, the “Parties”). This Agreement
amends and restates that certain Executive Employment Agreement dated January 4,
2008 and effective December 14, 2007 (the “Original Agreement”).
PRELIMINARY STATEMENTS
     A. The Company desires to continue to employ Executive as Chief Executive
Officer and Executive desires to continue to be employed by the Company in said
capacity;
     B. The Company and Executive are parties to the Original Agreement; and
     C. The Company and Executive wish to amend and restate the Original
Agreement in its entirety and to set forth in writing the terms and conditions
of their understandings and agreements.
     NOW, THEREFORE, in consideration of the mutual covenants and obligations
contained herein, the sufficiency of which is hereby acknowledged by the
Parties, the Company hereby agrees to continue to employ Executive and Executive
hereby accepts such continued employment upon the terms and conditions set forth
in this Agreement:
STATEMENT OF AGREEMENT
     1. Position.
          (a) The Company agrees to employ Executive in the position of Chief
Executive Officer (“CEO”). Executive shall serve and perform the duties which
may from time to time be assigned to him by the Company’s Board of Directors
(“Board”) or its Chairman.
          (b) Executive agrees to serve as CEO and agrees that he will devote
his best efforts and all of his business time and attention to all facets of the
business of the Company and will faithfully and diligently carry out the duties
of CEO. Executive agrees to comply with all Company policies in effect from time
to time, and to comply with all laws, rules and regulations, including, but not
limited to, those applicable to the Company.
          (c) In addition, Executive will serve on the Board at the continuing
discretion of the stockholders, during the Term.
          (d) Executive agrees to travel as necessary to perform his duties
under this Agreement.

1



--------------------------------------------------------------------------------



 



     2. Term. Subject to earlier termination in accordance with the provisions
of Section 5 of this Agreement, Executive shall be employed by the Company for
an initial period commencing on the Effective Date and ending on December 14,
2008 (the “Term”); provided, that the Term shall be automatically extended for
successive one-year periods thereafter unless, no later than thirty (30) days
prior to the expiration of the initial period, or any such successive one-year
renewal period, either party shall provide to the other party written notice of
its or his desire not to extend the Term.
     3. Compensation, Benefits and Reimbursement of Expenses.
          (a) Base Salary. During the Term, the Company shall pay Executive an
annual base salary to be determined by the Board or the Compensation Committee
thereof (“Base Salary”).
          (b) Bonus Opportunities. In addition to the Base Salary, Executive
shall also be eligible to participate in and receive any discretionary
compensation as may be determined by the Board or the Compensation Committee
thereof (“Discretionary Bonus”). The Discretionary Bonus is not an accrued right
under this Agreement.
          (c) Payment. Payment of all compensation to Executive hereunder shall
be made in accordance with the terms of this Agreement and applicable Company
policies in effect from time to time, including normal payroll practices, and
shall be subject to all applicable withholdings and taxes.
          (d) Benefits Generally. The Company shall make available to Executive,
throughout the Term, benefits as are generally provided by the Company to its
executive officers, including but not limited to any group life, health, dental,
vision, disability or accident insurance, pension plan, profit sharing plan,
retirement savings plan, 401(k) plan, or other such benefit plan or policy which
may presently be in effect or which may hereafter be adopted by the Company for
its executive officers and key management personnel; provided, however, that
nothing herein contained shall be deemed to require the Company to adopt or
maintain any particular plan or policy.
          (e) Vacation. Executive shall be entitled to paid vacation during each
calendar year ending during the Term, consistent with the policies then
applicable to executive officers.
          (f) Holidays. Executive shall further be entitled to paid holidays,
personal days, and sick days consistent with the policies then applicable to
executive officers.
          (g) Stock. Executive will also be eligible to participate in the
Company’s 1997 Equity Incentive Plan and 2007 Equity Incentive Plan (together,
the “Equity Plans”), as may be amended from time to time or any subsequent
omnibus stock incentive or award plans that the Company has adopted prior to or
adopts during the Term.
          (h) Reimbursement of Expenses. The Company shall reimburse Executive
for all business expenses, which are reasonable and necessary and are incurred
by Executive while performing his duties under this Agreement, upon presentation
of expense statements, receipts

2



--------------------------------------------------------------------------------



 



and/or vouchers, or such other information and documentation as the Company may
reasonably require.
     4. Change of Control. Upon a Change of Control, Executive shall be entitled
to a change of control payment (the “Change of Control Payment”) equal to three
(3) times the sum of (i) Executive’s then annual Base Salary plus (ii) an amount
equal to Executive’s Discretionary Bonus for the immediately preceding fiscal
year; provided, however, that in the event that Executive’s employment with the
Company is terminated simultaneous with or within three (3) days of a Change of
Control, either pursuant to Section 5(a) or Section 5(c) below, Executive shall
be entitled to receive the greater of: (a) the amounts and benefits provided
pursuant to this Section 4; or (b) the amounts and benefits provided pursuant to
Section 5(a) or Section 5(c) below, as applicable. Company shall pay the Change
of Control Payment to Executive in a lump sum amount, in cash, within two
(2) business days after the Change of Control. In addition, in the event of a
Change of Control, any unvested stock options or other equity-based awards
granted to Executive under the Equity Plans or any omnibus stock incentive or
award plans previously or subsequently adopted by the Company that are
outstanding as of the date of such Change of Control shall become fully vested
and non-forfeitable. However, notwithstanding any other provision of this
Section 4, any such stock options granted to Executive that remain unexercised
as of the date of their expiration will expire in accordance with the terms of
the applicable plan and the relevant stock option agreement.
     5. Termination.
          (a) Termination by the Company without Cause; Expiration of Term. The
Company may at any time terminate the Term and Executive’s employment hereunder
without Cause (and other than due to death or Disability). If the Company
terminates the Term and Executive’s employment hereunder pursuant to this
Section 5(a) or upon the expiration of the Term, as the same may have been
extended or renewed pursuant to Section 2, the Company shall pay Executive all
accrued but unpaid Base Salary and any earned but unpaid Discretionary Bonus for
a prior year, if any (“Accrued Compensation”) as soon as reasonably practicable
following such termination. In addition and subject to Section 7, the Company
shall also pay Executive a severance payment (the “Severance Payment”) equal to
three (3) times the sum of (i) Executive’s then annual Base Salary plus (ii) an
amount equal to Executive’s Discretionary Bonus for the immediately preceding
fiscal year. In addition, in the event of a termination pursuant to this Section
5(a) or Section 5(c) below, any unvested stock options or other equity-based
awards granted to Executive under the Equity Plans or any omnibus stock
incentive or award plans previously or subsequently adopted by the Company that
are outstanding as of the date of such termination shall become fully vested and
non-forfeitable. However, notwithstanding any other provision of this
Section 5(a), any such stock options granted to Executive that remain
unexercised as of the date of their expiration will expire in accordance with
the terms of the applicable plan and the relevant stock option agreement.
Subject to Section 7, the Severance Payment will be paid out in a single lump
sum within 50 days of the date of termination.
          (b) Termination by the Company for Cause. The Company may terminate
the Term and Executive’s employment hereunder at any time for Cause. Upon
termination of the

3



--------------------------------------------------------------------------------



 



Term and Executive’s employment hereunder by the Company for Cause, the Company
shall promptly pay Executive his Accrued Compensation.
          (c) Termination by Executive for Good Reason. Executive may terminate
the Term and Executive’s employment hereunder for “Good Reason” (as defined
below), after providing thirty (30) days written notice to the Company, which
identifies the Good Reason for Executive’s termination. Upon termination of the
Term and Executive’s employment hereunder by Executive for Good Reason, the
Company shall pay Executive: (1) his Accrued Compensation, to be paid as soon as
reasonably practicable following such termination; and (2) subject to Section 7,
the Severance Payment, to be paid out in a single lump sum within 50 days of the
date of termination.
          (d) Termination by Executive without Good Reason. Executive may
terminate the Term and Executive’s employment hereunder other than for Good
Reason upon thirty (30) days written notice to the Company (the “Notice
Period”). If Executive terminates the Term and Executive’s employment hereunder
pursuant to this Section 5(d), the Company shall promptly pay Executive his
Accrued Compensation.
          (e) Termination due to Disability. The Company may terminate the Term
and Executive’s Employment hereunder due to Executive’s “Disability.” Executive
shall be deemed to have sustained a “Disability” if he shall have been unable to
perform his duties for a period of more than ninety (90) days in any twelve
(12) month period. Upon termination of the Term and Executive’s employment
hereunder pursuant to this Section 5(e), the Company shall promptly pay
Executive his Accrued Compensation.
          (f) Death. The Term and Executive’s employment hereunder will
terminate automatically upon Executive’s death. Upon termination of the Term and
Executive’s employment hereunder because of Executive’s death, the Company shall
promptly pay Executive’s estate his Accrued Compensation.
          (g) Termination COBRA Payment. Upon termination of the Term and
Executive’s employment hereunder pursuant to Sections 5(a), (c), or (e), the
Company shall pay the cost to Executive as such costs become due for
continuation coverage under COBRA (hereinafter referred to as the “Termination
COBRA Payments”) during the Continuation Period (as hereafter defined). The
Continuation Period shall be the period commencing on the date of Executive’s
termination hereunder and ending on the earlier of the date Executive becomes
employed by another employer or twelve (12) months after the date of such
termination. Executive is required to provide the Company with written notice
when Executive becomes employed by another employer.
          (h) Employment. Upon termination of the Term and Executive’s
employment hereunder for any reason, Executive shall be deemed to have
voluntarily resigned from the Board and any and all positions he holds as an
officer or director of the Company or any affiliate.
          (i) 409A. Notwithstanding any provision of this Agreement to the
contrary, if all or any portion of the payments and/or benefits due under this
Section 5 are determined to be “nonqualified deferred compensation” subject to
Section 409A of the United States Internal

4



--------------------------------------------------------------------------------



 



Revenue Code of 1986, as amended (the “Code”), and the Company determines that
Executive is a “specified employee” as defined in Section 409A(a)(2)(B)(i) of
the Code and the final regulations promulgated thereunder (the “Treasury
Regulations”) and other guidance issued thereunder, then such payments and/or
benefits (or portion thereof) shall commence no earlier than the first day of
the seventh month following Executive’s termination of employment (with the
first such payment being a lump sum equal to the aggregate payments and/or
benefits Executive would have received during such six-month period if no such
payment delay had been imposed). For purposes of this Section 5, “termination of
employment” shall mean Executive’s “separation from service”, as defined in
Section 1.409A-1(h) of the Treasury Regulations, including the default
presumptions thereunder.
          (j) Other Severance Pay. Other than as stated in this Section 5,
Executive shall not be entitled to, and the Company shall not pay, any severance
pay or benefits under any other plan, program or policy of the Company
(including, without limitation, no Discretionary Bonus for the year of
termination).
          (k) Definitions. As used in this Agreement, and unless the context
requires a different meaning, the following terms, when capitalized, have the
meaning indicated:
               (i) “Cause” shall mean: (A) the willful and continued failure of
Executive to perform substantially Executive’s duties with the Company (other
than any such failure resulting from incapacity due to physical or mental
illness), after a written demand for substantial performance is delivered to
Executive by the Board which specifically identifies the manner in which the
Board believes that Executive has not substantially performed Executive’s
duties, or (B) the willful engaging by Executive in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Company.
               For purpose of this provision, no act or failure to act, on the
part of Executive, shall be considered willful unless it is done, or omitted to
be done, by Executive in bad faith or without reasonable belief that Executive’s
action or omission was in the best interests of the Company. Any act, or failure
to act, based upon authority given pursuant to a resolution duly adopted by the
Board or based upon the advice of counsel for the Company shall be conclusively
presumed to be done, or omitted to be done, by Executive in good faith and in
the best interests of the Company. The termination of employment of Executive
shall not be deemed to be for cause unless and until there shall have been
delivered to Executive a copy of a resolution duly adopted by the affirmative
vote of not less than three-quarters of the entire membership of the Board at a
meeting of the Board called and held for such purpose (after reasonable notice
is provided to Executive and Executive is given an opportunity, together with
counsel, to be heard before the Board), finding that, in the good faith opinion
of the Board, Executive is guilty of the conduct described in subparagraph
(A) or (B) above and specifying the particulars thereof in detail.
               (ii) “Change of Control” shall mean the first to occur of any of
the following dates: (A) the date a Corporate Event is consummated; (B) the date
any person (as such term is used in Section 13(d) of the Securities Exchange Act
of 1934, hereinafter the “1934 Act”), other than one or more trusts established
by the Company for the benefit of employees of the Company or its subsidiaries,
shall become the beneficial owner (within the meaning of Rule

5



--------------------------------------------------------------------------------



 



13d-3 under the 1934 Act) of fifty-one percent (51%) or more of the Company’s
outstanding Common Stock, other than holders of such amounts as of the date
hereof; or (C) the date, during any period of twenty-four (24) consecutive
months, on which individuals who at the beginning of such period constitute the
entire Board of Directors of the Company shall cease for any reason to
constitute a majority thereof unless the election, or the nomination for
election by the Company’s stockholders, of each new director comprising the
majority was approved by a vote of at least a majority of the Continuing
Directors in office on the date of such election or nomination for election of
the new director.
               (iii) “Continuing Director” shall mean: (A) any member of the
Board at the close of business on January 1, 2004; (B) any member of the Board
who succeeds any Continuing Director described in subparagraph (A) above if such
successor was elected, or nominated for election by the Company’s stockholders,
by a majority of the Continuing Directors then still in office; or (C) any
director elected, or nominated for election by the Company’s stockholders to
fill any vacancy or newly created directorship on the Board by a majority of the
Continuing Directors then still in office.
               (iv) “Corporate Event” shall mean any of the following: (A) any
consolidation or merger of the Company in which the Company is not the
continuing or surviving corporation or pursuant to which shares of the Company’s
Common Stock would be converted into cash, securities or other property, other
than any consolidation or merger of the Company in which the holders of the
Company’s Common Stock immediately prior to the consolidation or merger have the
same proportionate ownership of common stock of the surviving corporation
immediately after the consolidation or merger; (B) any sale, lease, or other
transfer of all, or substantially all, of the assets of the Company, other than
any sale, lease, or other transfer to any corporation where the Company owns,
directly or indirectly, at least eighty percent (80%) of the outstanding voting
securities of the corporation after the transfer; or (C) any plan or proposal
for the liquidation or dissolution of the Company.
               (v) “Good Reason” means any of the following reasons:
               a) A Change of Control; or
               b) Executive’s removal from his position as Chief Executive
Officer other than due to a termination of the Term and Executive’s employment
hereunder pursuant to Section 5(a), (b), (d) or (e) or (f) of this Agreement; or
               c) The Company fails to make any payment to Executive required to
be made under the terms of this Agreement, if such failure is not cured within
twenty (20) days after Executive provides written notice to the Company that
provides in reasonable detail the nature of the payment.
     6. Mitigation. Upon termination of this Agreement for any reason, Executive
shall not be obligated to seek other employment or take any other action by way
of mitigation of Additional Severance Payment set forth in Section 5(a) and such
amounts shall not be reduced whether or not Executive obtains other employment.

6



--------------------------------------------------------------------------------



 



     7. Release. Notwithstanding any other provision in this Agreement to the
contrary, as a condition precedent to receiving the Severance Payment set forth
in this Agreement, Executive agrees to execute (and not revoke) a separation
agreement and general release of claims acceptable to the Company (the
“Release”). If Executive fails to execute and deliver the Release, or revokes
the Release, within 45 days of the date on which Executive’s employment
terminates, Executive agrees that he shall not be entitled to receive the
Severance Payment. For purposes of this Agreement, the Release shall be
considered to have been executed by Executive if it is signed by his legal
representative in the case of legal incompetence or on behalf of Executive’s
estate in the case of his death. In no event shall the Severance Payment be made
hereunder until the period in which to revoke the Release has terminated.
     8. Nondisclosure.
          (a) The Company shall, immediately after executing this Agreement,
provide Executive with some or all of the Company’s various trade secrets and
confidential or proprietary information, including information he has not
received before, consisting of, but not limited to, information relating to:
(a) business operations and methods; (b) existing and proposed investments and
investment strategies; (c) financial performance; (d) compensation arrangements
and amounts (whether relating to the Company or to any of its employees,
including the CEO); (e) contractual relationships (including the terms of this
Agreement); (f) business partners and relationships; (g) marketing strategies;
(h) lists with information related to existing or prospective customers,
vendors, partners or investors; and (i) methodologies, systems or programs,
models, price or research databases, other research, analytical results, or
technical data, regardless of the medium in which any such information is
contained. Confidential Information shall not include: (i) information that
Executive may furnish to third parties regarding his obligations under
Sections 8 and 9; or (ii) information that becomes generally available to the
public by means other than Executive’s breach of Section 8 (for example, not as
a result of Executive’s unauthorized release of marketing materials),
(iii) information that is in Executive’s possession, or becomes available to
Executive, on a non-confidential basis, from a source other than the Company, or
(B) that Executive is required by law, regulation, court order or discovery
demand to disclose; provided, however, that in the case of clause (B), Executive
gives the Company reasonable notice prior to the disclosure of the Confidential
Information and the reasons and circumstances surrounding such disclosure to
provide the Company an opportunity to seek a protective order or other
appropriate request for confidential treatment of the applicable Confidential
Information.
          (b) Executive agrees that all Confidential Information, whether
prepared by Executive or otherwise coming into his possession, shall remain the
exclusive property of the Company during Executive’s employment with the Company
and thereafter. Executive further agrees that Executive shall not, without the
prior written consent of the Company, use or disclose to any third party any of
the Confidential Information described herein, directly or indirectly, either
during Executive’s employment with the Company or at any time following the
termination of Executive’s employment with the Company.
          (c) Upon termination of this Agreement, Executive agrees that all
Confidential Information and other files, documents, materials, records,
notebooks, customer lists, business proposals, contracts, agreements and other
repositories containing information

7



--------------------------------------------------------------------------------



 



concerning the Company or the business of the Company (including all copies
thereof) in Executive’s possession, custody or control, whether prepared by
Executive or others, shall remain with or be returned to the Company promptly
(within twenty-four (24) hours) after the termination date.
     9. Severability and Reformation. If any one or more of the terms,
provisions, covenants or restrictions of this Agreement shall be determined by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions shall remain in
full force and effect, and the invalid, void or unenforceable provisions shall
be deemed severable. Moreover, if any one or more of the provisions contained in
this Agreement shall for any reason be held to be excessively broad as to
duration, geographical scope, activity or subject, it shall be reformed by
limiting and reducing it to the minimum extent necessary, so as to be
enforceable to the extent compatible with the applicable law.
     10. Entire Agreement. This Agreement sets forth the entire agreement
between the parties hereto and fully supersedes any and all prior agreements or
understandings, written or oral, between the parties hereto pertaining to the
subject matter hereof. The Agreement supersedes the Original Agreement and, to
the extent applicable to Executive, that certain Severance Agreement made and
effective March 1, 2004, as amended by Amendment No. 1 to Severance Agreement
dated as of February 2, 2005, by and among, the Company and Executive, among
others.
     11. Notices. All notices and other communications required or permitted to
be given hereunder shall be in writing and shall be deemed to have been duly
given if delivered personally, mailed by certified mail (return receipt
requested) or sent by overnight delivery service, or electronic mail, or
facsimile transmission (with electronic confirmation of successful transmission)
to the parties at the following addresses or at such other addresses as shall be
specified by the parties by like notice, in order of preference of the
recipient:

             
 
  If to the Company:   Affiliated Computer Services, Inc.    
 
      Attn: General Counsel    
 
      2828 N. Haskell Ave.    
 
      Dallas, Texas 75204    
 
           
 
  If to Executive:        
 
           
 
           
 
           
 
           
 
           
 
           
 
           

Notice so given shall, in the case of mail, be deemed to be given and received
on the fifth calendar day after posting, in the case of overnight delivery
service, on the date of actual delivery and, in the case of facsimile
transmission or personal delivery, on the date of actual transmission or, as the
case may be, personal delivery.
     12. Governing Law and Venue. This Agreement will be governed by and
construed in accordance with the laws of the State of Texas, without regard to
any conflict of laws rule or

8



--------------------------------------------------------------------------------



 



principle which might refer the governance or construction of this Agreement to
the laws of another jurisdiction. Any action or arbitration in regard to this
Agreement or arising out of its terms and conditions, pursuant to Sections 26
and 27, shall be instituted and litigated only in Dallas, Texas.
     13. Assignment. This Agreement is personal to Executive and may not be
assigned in any way by Executive without the prior written consent of the
Company. The Company may assign its rights and obligations under this Agreement.
     14. Counterparts. This Agreement may be executed in counterparts, each of
which will take effect as an original, and all of which shall evidence one and
the same Agreement.
     15. Amendment. This Agreement may be amended only in writing signed by
Executive and by a duly authorized representative of the Company (other than
Executive).
     16. Construction. The headings and captions of this Agreement are provided
for convenience only and are intended to have no effect in construing or
interpreting this Agreement. The language in all parts of this Agreement shall
be in all cases construed in accordance to its fair meaning and not strictly for
or against the Company or Executive.
     17. Non-Waiver. The failure by either party to insist upon the performance
of any one or more terms, covenants or conditions of this Agreement shall not be
construed as a waiver or relinquishment of any right granted hereunder or of any
future performance of any such term, covenant or condition, and the obligation
of either party with respect hereto shall continue in full force and effect,
unless such waiver shall be in writing signed by the Company (other than
Executive) and Executive.
     18. Announcement. Company shall have the right to make public announcements
concerning the execution of this Agreement and the terms contained herein, at
the Company’s discretion.
     19. Use of Name, Likeness and Biography. Company shall have the right (but
not the obligation) to use, publish and broadcast, and to authorize others to do
so, the name, approved likeness and approved biographical material of Executive
to advertise, publicize and promote the business of Company and its affiliates,
but not for the purposes of direct endorsement without Executive’s consent. This
right shall terminate upon the termination of this Agreement. An “approved
likeness” and “approved biographical material” shall be, respectively, any
photograph or other depiction of Executive, or any biographical information or
life story concerning the professional career of Executive.
     20. Corporate Opportunities. Executive acknowledges that during the course
of Executive’s employment by Company, Executive may be offered or become aware
of business or investment opportunities in which Company may or might have an
interest (a “Corporate Opportunity”) and that Executive has a duty to advise
Company of any such Corporate Opportunities before acting upon them.
Accordingly, Executive agrees: (a) that Executive will disclose to Company’s
Board any Corporate Opportunity offered to Executive or of which Executive
becomes aware, and (b) that Executive will not act upon any Corporate
Opportunity for Executive’s own benefit or for the benefit of any Person other
than Company without first

9



--------------------------------------------------------------------------------



 



obtaining consent or approval of Company’s Board (whose consent or approval may
be granted or denied solely at the discretion of Company’s Board; provided, that
Executive, at Executive’s election, may act upon any such Corporate Opportunity
for Executive’s benefit or the benefit of any other Person if Company’s Board
has not caused Company to act upon any such Corporate Opportunity within thirty
(30) days after disclosure of such Corporate Opportunity to Company by
Executive.
     21. Right to Insure. Company shall have the right to secure, in its own
name or otherwise, and at its own expense, life, health, accident or other
insurance covering Executive, and Executive shall have no right, title or
interest in and to such insurance. Executive shall assist Company in procuring
such insurance by submitting to examinations and by signing such applications
and other instruments as may be required by the insurance carriers to which
application is made for any such insurance.
     22. Assistance in Litigation. Executive shall reasonably cooperate with the
Company in the defense or prosecution of any claims or actions now in existence
or that may be brought in the future against or on behalf of the Company that
relate to events or occurrences that transpired while Executive was employed by
the Company. Executive’s cooperation in connection with such claims or actions
shall include, but not be limited to, being available to meet with counsel to
prepare for discovery or trial and to act as a witness on behalf of the Company
at mutually convenient times. Executive also shall cooperate fully with the
Company in connection with any investigation or review by any federal, state, or
local regulatory authority as any such investigation or review relates to events
or occurrences that transpired while Executive was employed by the Company. The
Company will pay Executive a reasonable hourly rate for Executive’s cooperation
pursuant to this Section 22.
     23. No Inconsistent Obligations. Executive represents and warrants that to
his knowledge he has no obligations, legal, in contract, or otherwise,
inconsistent with the terms of this Agreement or with his undertaking employment
with the Company to perform the duties described herein. Executive will not
disclose to the Company, or use, or induce the Company to use, any confidential,
proprietary, or trade secret information of others. Executive represents and
warrants that to his knowledge he has returned all property and confidential
information belonging to all prior employers, if he is obligated to do so.
     24. Notification of New Employer. In the event that the Employment is
terminated for any reason, Executive hereby consents to the notification by the
Company to Executive’s new employer of Executive’s rights and obligations under
this Agreement. In addition, in the event that Executive plans to render
services to a company that works in a similar field as the Company, Executive
agrees to provide the Company with as much notice as possible of Executive’s
intention to join that company or business but in no event will Executive
provide less than two weeks notice of that intention; provided, however, the
provision of such notice and the Company’s receipt thereof shall not constitute
a waiver of any breach of any provision of this Agreement.
     25. Binding Agreement. This Agreement shall inure to the benefit of and be
binding upon Executive, his heirs and personal representatives, and the Company,
its successors and assigns.

10



--------------------------------------------------------------------------------



 



     26. Remedies. The parties recognize and affirm that in the event of a
breach of Sections 8 and 9 of this Agreement, money damages would be inadequate
and the Company would not have an adequate remedy at law. Accordingly, the
parties agree that in the event of a breach or a threatened breach of Sections 8
and 9, the Company may, in addition and supplementary to other rights and
remedies existing in its favor, apply to any court of law or equity of competent
jurisdiction for specific performance and/or injunctive or other relief in order
to enforce or prevent any violations of the provisions hereof (without posting a
bond or other security). In addition, Executive agrees that in the event a court
of competent jurisdiction or an arbitrator finds that Executive violated
Sections 8 or 9, the time periods set forth in those Sections shall be tolled
until such breach or violation has been cured. Executive further agrees that the
Company shall have the right to offset the amount of any damages resulting from
a breach by Executive of Sections 8 or 9 against any payments due Executive
under this Agreement. The parties agree that if one of the parties is found to
have breached this Agreement by a court of competent jurisdiction, the breaching
party will be required to pay the non-breaching party’s attorneys’ fees.
     27. Arbitration. Other than as stated in Section 26, the parties agree that
any controversy or claim arising out of or relating to this Agreement, or the
breach thereof, shall be resolved by arbitration administered by the American
Arbitration Association (“AAA”) under its Commercial Arbitration Rules. The
arbitration will take place in Dallas, Texas. All disputes shall be resolved by
a one (1) arbitrator. The arbitrator will have the authority to award the same
remedies, damages, and costs that a court could award, and will have the
additional authority to award those remedies set forth in Section 26. The
arbitrator shall issue a reasoned award explaining the decision, the reasons for
the decision, and any damages awarded, including those set forth in Section 26,
where the arbitrator finds Executive violated Sections 8 or 9. The arbitrator’s
decision will be final and binding. The judgment on the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof. The
arbitration proceedings, any record of the same, and the award shall be
considered Confidential Information under this Agreement. This provision and any
decision and award hereunder can be enforced under the Federal Arbitration Act.
     28. Tax Gross Up.
          (a) If, as a result of payments provided for under or pursuant to this
Agreement together with all other payments in the nature of compensation
provided to or for the benefit of Executive under any other agreement in
connection with a Change of Control, Executive becomes subject to taxes of any
state, local or federal taxing authority that would not have been imposed on
such payments but for the occurrence of a Change of Control, including any
excise tax under Section 4999 of the Code an any successor or comparable
provision, then, in addition to any other benefits provided under or pursuant to
this Agreement or otherwise, the Company (including any successor to the
Company) shall pay to Executive at the time any such payments are made under or
pursuant to this or the other agreements, an amount equal to the amount of any
such taxes imposed or to be imposed on Executive (the amount of any such
payment, the “Parachute Tax Reimbursement”); provided, that such Parachute Tax
Reimbursement shall in no event be paid later than the end of the calendar year
following the calendar year in which such taxes are imposed upon Executive.

11



--------------------------------------------------------------------------------



 



          (b) In addition, the Company (including any successor to the Company)
shall “gross up” such Parachute Tax Reimbursement by paying to Executive at the
same time an additional amount equal to the aggregate amount of any additional
taxes (whether income taxes, excise taxes, special taxes, employment taxes or
otherwise) that are or will be payable by Executive as a result of the Parachute
Tax Reimbursement being paid or payable to Executive and/or as a result of the
additional amounts paid or payable to Executive pursuant to this sentence, such
that after payment of such additional taxes Executive shall have been paid on a
net after-tax basis an amount equal to the Parachute Tax Reimbursement.
          (c) The amount of any Parachute Tax Reimbursement and of any such
gross-up amounts shall be determined by a nationally recognized accounting firm
selected by the Company (with all such cost borne by the Company), whose
determination, absent manifest error, shall be treated as conclusive and binding
absent a binding determination by a governmental taxing authority that a greater
amount of taxes is payable by Executive.
     29. Voluntary Agreement. Each party to this Agreement has read and fully
understands the terms and provisions hereof, has had an opportunity to review
this Agreement with legal counsel, has executed this Agreement based upon such
party’s own judgment and advice of counsel (if any), and knowingly, voluntarily,
and without duress, agrees to all of the terms set forth in this Agreement. The
parties have participated jointly in the negotiation and drafting of this
Agreement. If an ambiguity or question of intent or interpretation arises, this
Agreement will be construed as if drafted jointly by the parties and no
presumption or burden of proof will arise favoring or disfavoring any party
because of authorship of any provision of this Agreement. Except as expressly
set forth in this Agreement, neither the parties nor their affiliates, advisors
and/or their attorneys have made any representation or warranty, express or
implied, at law or in equity with respect of the subject matter contained
herein. Without limiting the generality of the previous sentence, the Companies,
their affiliates, advisors, and/or attorneys have made no representation or
warranty to Executive concerning the state or federal tax consequences to
Executive regarding the transactions contemplated by this Agreement.
     30. Legal Representation. Executive acknowledges (a) that the firm of Akin
Gump Strauss Hauer & Feld LLP (“Akin Gump”), has represented, and is
representing, the Company in connection with the negotiation, preparation,
execution, and delivery of this Agreement, (b) that Akin Gump has not
represented, and is not representing, Executive in connection with this
Agreement and the matter memorialized herein, (c) that the Company and Akin Gump
have advised Executive to consult with legal counsel of Executive’s choice to
represent and advise Executive in connection with this Agreement and the matters
memorialized herein, and (d) Executive has had an opportunity to consult with
legal counsel of Executive’s choice before executing this Agreement.
[Signature Page Follows]

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and Executive have executed this Agreement,
effective as of the day and year first above written.

            COMPANY
    Dated: June 5, 2008  By:   /s/ Darwin Deason         Name:   Darwin Deason 
      Title:   Chairman of the Board        EXECUTIVE
    Dated: June 5, 2008  By:   /s/ Lynn Blodgett         Name:   Lynn Blodgett 
              ADDRESS
                     

 